Gilfillan, C. J.
The defendant, being an association for the transaction of the business of life and casualty insurance upon the -co-operative or assessment plan, was in effect a mutual-benefit soei- etv, the members of which, as said by this court in Davidson v. Old People's Mut. Benefit Society, 39 Minn. 303, (39 N. W. Rep. 803,) must take notice of and are bound by its articles of association and by-laws. When read in connection with the articles of association, the certificate issued to plaintiff, which stands to him as his policy of insurance, clearly made his claim payable only out of the accident fund of the association, and gave him no right of recourse to any other fund or to the assets generally of the association. And as held .in Kerr v. Minn. Mut. Benefit Association, 39 Minn. 174, (39 N. W. Rep. 312,) a case very like this so far as concerned the fund from which the insurance was payable, his right of recovery was limited to the amount in that fund and which could be brought into it by proper assessments, according to the plan of the association. The ■court below was correct in so deciding.
Order affirmed.